Citation Nr: 1827569	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-07 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent, and in excess of 30 percent from March 1, 2016, for skin disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. An, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1978 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a May 2013 rating decision, the Veteran was assigned a 10 percent rating for his service-connected mycotic toenails and tinea pedis, effective June 18, 2008.  The grant of 10 percent rating did not constitute a full grant of the benefits sought; therefore, this increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

This case was previously before the Board in June 2015 and most recently in March 2017 where it was remanded for additional evidentiary development.  

Thereafter, by a December 2017 supplemental statement of the case (SSOC), the RO increased the disability rating for the Veteran's skin disorder to 30 percent, effective March 1, 2016.  Again, as the grant of 30 percent rating did not constitute a full grant of the benefits sought, this claim remains on appeal, and is properly before the Board.

The Veteran initially requested a videoconference hearing before the Board but subsequently withdrew his request. See Correspondence dated August 2014.  The hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e). 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   





FINDINGS OF FACT

1. Prior to February 21, 2012, the Veteran's skin disorder has not shown to affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

2. As of February 21, 2012, but no earlier, the Veteran's skin disorder has shown to affect approximately 20 to 40 percent of the total body area, and approximately 5 to 20 percent of exposed skin areas (head, face, neck, and hands).

3.  For the entire appeal period, the Veteran's skin disorder has not shown to affect more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required for treatment of skin disorder during any 12-month period on appeal.


CONCLUSIONS OF LAW

1. Prior to February 21, 2012, the criteria for an initial disability rating in excess of 10 percent for skin disorder have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Codes 7806, 7813 (2017).

2. As of February 21, 2012, but no earlier, the criteria for an initial 30 percent rating for skin disorder have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Codes 7806, 7813 (2017).

3. For the entire appeal period, the criteria for a disability rating in excess of 30 percent for skin disorder have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Codes 7806, 7813 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Initial Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).

By way of history, in December 2009, service connection was granted for mycotic toenails and tinea pedis on the soles of the feet and a zero percent rating assigned from June 8, 2008 under Diagnostic Code 7813 and 7806.  In May 2013, the RO assigned a 10 percent initial disability rating for service-connected skin disorder from June 8, 2008 under Diagnostic Code 7813-7806.  Thereafter, in December 2017, the RO increased the rating to 30 percent, effective March 1, 2016.  The Veteran disagrees with the ratings assigned. 

The Veteran's service-connected mycotic toenails and tinea pedis is evaluated under Diagnostic Code 7813-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned. 38 C.F.R. § 4.27 (2017).  The Board observes that Diagnostic Code 7813, instructs "dermatitis" be rated under Diagnostic Code 7806, which the Board finds more appropriately contemplates the Veteran's symptoms and therefore applicable here.  Further, the Board notes that an increased rating of 30 percent was based on the criteria outlined in Diagnostic Code 7806. See December 2017 SSOC.  

Given that the Veteran's skin disorder was noted to be mycotic toenails and tinea pedis, with evidence of dermatitis affecting his feet, head, face, neck, hands, legs and groin, the Board observes that Diagnostic Code 7806 is the most appropriate rating criteria.  Thus, for assigning a rating under Diagnostic Code 7806, the Board's analysis is based on the amount of skin or exposed skin affected.  

Diagnostic Code 7813 which applies to dermatophytosis, to include tinea pedis, provides that such disability is to be rated as a disfigurement of the head, face, or neck, (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, and 7805), or dermatitis (Diagnostic Code 7806) depending on the predominant disability. See 38 C.F.R. § 4.118.

Diagnostic Code 7806 which applies to dermatitis or eczema, provides that a 10 percent rating is warranted where at least five percent but less than 20 percent of the entire body or least five percent but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is warranted with involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted with involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

For disfigurement of the head, face, or neck, a 10 percent rating is assigned when one characteristic of disfigurement is present and a 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  A 50 percent rating for disfigurement of the head, face, or neck is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A rating of 80 percent for disfigurement of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

The eight characteristics of disfigurement for purposes of evaluation under § 4.118 are: Scar five or more inches (13 or more centimeters) in length; Scar at least one-quarter inch (0.6 centimeters) wide at the widest part; Surface contour of scar elevated or depressed on palpation; Scar adherent to underlying tissue; Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); Underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); Skin indurated and inflexible in an area exceeding six square inches (39 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Codes 7801 pertains to deep scars not of the head, face, or neck that cause limited motion and therefore not applicable.  Under Diagnostic Code 7802, pertain to scars, other than head, face, or neck, that are superficial and therefore not applicable.  Under Diagnostic Code 7803, scars, superficial, unstable, warrant a rating of 10 percent. Note (1) provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Under Diagnostic Code 7804, scars, superficial, painful on examination, warrant a rating of 10 percent.  Under Diagnostic Code 7805, other types of scars are to be rated on limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7801-7805.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  

In this case, the Veteran is competent to report his skin symptoms, and the Board finds the Veteran's reports as to his skin symptoms and treatment are credible.  The Board acknowledges that skin disabilities may have active and inactive stages, as in this case. See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Further, as noted above, the Board finds that Diagnostic Code 7806 is the most appropriate rating criteria which also allows for the maximum possible rating in this case.  Thus, for assigning a rating under Diagnostic Code 7806, the Board's analysis is based on the amount of skin or exposed skin affected.

At a July 2009 VA examination, the Veteran reported that the skin disorder first started on his feet and then over time spread to other areas and that the skin disorder was manifested by a red rash that would break out intermittently to the neck, armpits, groin, and anywhere there was hair.  The Veteran stressed that the skin condition comes and goes to body but is on the feet all the time.  He reported use of creams as treatment and no oral medication.  The examiner indicated that the topical cream was not a corticosteroid or an immunosuppressive drug.  Examination revealed significant mycotic toe nails present to both feet, no active tinea infection in between the toes, mild erythema to skin on the bottom of each foot, cracking skin on each heel, and no tinea infection present to remainder of body.  The percent of exposed areas (head, face, neck, hands) affected was zero percent and the percent of total body area affected was less than 5 percent.  

At a February 2012 VA examination, the Veteran stated that he developed a rash to both feet in 1979 and that he treated it topically but that it got worse and never went away.  He stated that a couple of years later, he developed a rash to rest of body.  Skin scrapings revealed tinea corporis and it was treated topically but got worse.  The feet rash and toenail rash were continuous and the skin rash to include groin region was intermittent.  The examiner indicated the use of topical corticosteroids for treatment of tinea was constant or near constant in the past 12 months.  Of note, no systemic corticosteroid or other immunosuppressive medication was indicated.  Examination revealed evidence of dermatitis.  The percent of exposed areas (head, face, neck, hands) affected by dermatitis was 5 to 20 percent and the percent of total body area affected was 20 to 40 percent.  

VA examination in October 2012 indicates that the Veteran had onychomycosis to all toes of each foot.  There was no fungal infection to either foot.  Examination of head, neck, chest, back, arms, hands, abdomen, buttocks, genital, and legs did not reveal tinea infection.  The Veteran had acne pustules to anterior and inner mid-thighs.  The percent of exposed areas (head, face, neck, hands) affected by the skin disorder was zero percent and the percent of total body area affected was less than 5 percent.  The examiner indicated that the Veteran did not have dermatitis on examination that day.  

In compliance with March 2015 Board remand, another VA examination was provided in March 2016 to evaluate the severity of the Veteran's reported outbreaks.  The examiner indicated diagnoses of tinea pedis and tinea cruis (dermatophytosis).  After physical examination, the examiner found the percent of exposed areas (head, face, neck, hands) affected was zero percent and the percent of total body area affected was less than 5 percent.  The examiner indicated treatment regime to include oral medication used for mycotic toenails for total duration of less than 6 weeks, and topical medication used for tinea cruis for total duration of less than 6 weeks. 

In March 2017, the Board remanded the matter again to seek clarification of whether any of the medications prescribed to treat the Veteran's skin disorder was systemic therapy such as corticosteroid or other immunosuppressive drugs.  The RO obtained an addendum opinion in March 2017.  After a review of the medical records, the examiner stated that the March 2016 examiner inadvertently omitted discussion of the Veteran's February 2016 prescribed Itraconazole, an oral anti-fungal, for a period of six months.  Specifically, the examiner found "the antifungal systemic medication prescribed for service-connected mycotic toenails (onychomycosis) and tinea pedis (dermatophytosis).  Total medication is 6 weeks or more, but not constant of medication use in past 12 months." 

Based on the evidence of record, and as will be explained below, the Board finds that prior to February 21, 2012, the Veteran is adequately compensated by the assigned 10 percent evaluation, and a higher rating is not warranted.  However, as of February 21, 2012, but no earlier, the Board finds objective evidence of record to warrant an increased evaluation of 30 percent under Diagnostic Code 7806.  

For the period prior to February 21, 2012, the Veterans skin disorder has not shown to affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Indeed, on examination in July 2009 the Veteran reported use of topical cream as treatment, but the examiner clearly indicated that such treatment was neither a systemic therapy such as corticosteroids or other immunosuppressive drugs.  Additionally, the Veteran denied use of any oral medication.  Further, after physical examination, the 2009 examiner indicated the percent of exposed areas (head, face, neck, hands) affected was 0 percent and the percent of total body area affected was less than 5 percent.  As none of the medical evidence of record contains any objective findings of at 20 to 40 percent of exposed areas affected or 20 to 40 percent of the entire body affected, a higher rating is not supported.  Therefore, the Veteran's skin disorder has not been manifested by symptomatology more nearly approximating the criteria for a 30 percent rating under Diagnostic Codes 7806.  Accordingly, an initial rating in excess of 10 percent, prior to February 21, 2012, is not warranted. 

However, as of February 21, 2012, there is objective medical evidence of record reflecting that the Veteran's dermatitis affected approximately 20 to 40 percent of the total body area, and approximately 5 to 20 percent of exposed skin areas (head, face, neck, and hands). See February 2012 VA examination report.  Although not a systemic corticosteroid or other immunosuppressive medication, the February 2012 examiner indicated the Veteran's use of topical corticosteroids for treatment of tinea was constant or near constant in the past 12 months.  Notably, the Board observes an improvement in the Veteran's skin disorder where the October 2012 examiner found that the Veteran did not have dermatitis on examination that day, and that the percent of exposed areas (head, face, neck, hands) affected by the skin disorder was 0 percent and the percent of total body area affected was less than 5 percent.  Indeed, this improvement may not warrant an increase evaluation during this period.  But, because the Veteran's skin disability fluctuates in degree of disability with active and inactive stages, the Board finds that, in resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 30 percent have been met.  As such, an increase rating beginning February 21, 2012, but no earlier, is warranted. See 38 C.F.R. § 4.118, Diagnostic Code 7806.  
      
The Board finds that the next higher 60 percent rating, however, is not warranted for any period on appeal (prior to and from February 21, 2012).  There is simply no objective evidence of record demonstrating that the Veteran's skin disorder has affected more than 40 percent of his entire body or more than 40 percent of exposed skin area at any point during the appeal.  At most, VA examiners have found the Veteran's skin disorder affecting approximately 20 to 40 percent of the exposed area.  

There is also no medical evidence or lay report to indicate constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required as treatment at any point during the appeal period.  Although the Veteran in 2009 and 2012 reported daily use of topical cream as treatment for his skin disorder, the application was "topical" meaning "treatment pertaining to a particular surface area of the skin and affecting only the area to which it is applied." See Dorland's Illustrated Medical Dictionary 1865 (32d ed. 2012).  In addition, he denied the use of oral or topical medications in the past 12 months for his skin condition.  Indeed, the March 2017 addendum opinion clarified that the Veteran has been prescribed oral anti-fungal medication since February 2016.  But, the antifungal systemic medication prescribed for service-connected mycotic toenails and tinea pedis was for a total duration of 6 weeks or more, not constant or near constant systemic therapy in the past 12 months, which is consistent with a 30 percent rating. See December 2017 SSOC.  

Therefore, absent evidence showing involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required for treatment of skin disorder during any 12-month period on appeal, the Board finds that a higher rating in excess of 30 percent is not warranted for any period on appeal. See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board has also considered the applicability of other potential diagnostic codes.  Diagnostic Code 7813 allows for a rating based on scars depending on the predominant disability. 38 C.F.R. § 4.118.  There are no scars identified in any of the VA examinations, as such, there is no evidence to warrant a separate or higher rating under Diagnostic Code 7804.  The Board also finds that the Veteran is not shown to have disfigurement of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, nor does he have characteristics of disfigurement described in the code to warrant a separate or higher rating under Diagnostic Code 7800 which contemplates burn scars or other disfigurement or the head, face, or neck.  The Board finds that the Veteran's skin disability is, additionally, not shown to result in limitation of motion or loss of function to warrant a separate or higher rating under Diagnostic Code 7805. See 38 C.F.R. § 4.118.  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that prior to February 21, 2012, the Veteran is adequately compensated by the assigned 10 percent evaluation, and a higher rating is not warranted.  

Resolving all doubt in favor of the Veteran, the Board finds that as of February 21, 2012, but no earlier, an evaluation of 30 percent under Diagnostic Code 7806 is warranted.  However, for the entire rating period, an evaluation in excess of 30 percent is not warranted for the Veteran's skin disorder. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Prior to February 21, 2012, an initial disability rating in excess of 10 percent for skin disorder is denied. 

As of February 21, 2012, but no earlier, an initial disability rating of 30 percent for skin disorder is granted.  

For the entire period, prior to and from February 21, 2012, a disability rating in excess of 30 percent for skin disorder is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


